DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2021/0185628 A1) in view of Blasco Serrano et al. (U.S. Patent Application Publication # 2019/0037622 A1).
Regarding claim 1, Huang et al. teach a method, comprising:
receiving a signaling from a base station (BS) at a user equipment (UE) (Fig.3 @ 302, Fig.4 @ 402, Fig.5 @ 502, Fig.6 @ 602, Fig.8 @ 802),
the signaling indicating a timing offset between sidelink synchronization timings of the UE and a global navigation satellite system (GNSS) (read as “the first message can be a configuration signaling, in which the BS 102A configures at least one time offset value.”(Paragraph [0056])); and 
However, Huang et al. fail to explicitly teach adjusting the sidelink synchronization timing of the UE based on the timing offset.
Blasco Serrano et al. teach a method adjusting the sidelink synchronization timing of the UE based on the timing offset. (read as modifying RRC state/transmission timing synchronization state (Fig.8 @ 610))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for modifying a synchronization state for a sidelink transmission as taught by Blasco Serrano et al. with 
Regarding claim 10, Huang et al. teach an apparatus (Fig.104A and 104B), comprising:
receiving circuitry configured for receiving from a BS a signaling (Fig.1B @ 162 and 164; Fig.3 @ 302, Fig.4 @ 402, Fig.5 @ 502, Fig.6 @ 602, Fig.8 @ 802) indicating a timing offset between sidelink synchronization timings of the apparatus and a GNSS (read as “the first message can be a configuration signaling, in which the BS 102A configures at least one time offset value.”(Paragraph [0056])); and
processing circuitry (Fig.1B @ 168)
However, Huang et al. fail to explicitly teach adjusting the sidelink synchronization timing of the apparatus based on the timing offset.
Blasco Serrano et al. teach a method for adjusting the sidelink synchronization timing of the apparatus based on the timing offset. (read as modifying RRC state/transmission timing synchronization state (Fig.8 @ 610))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for modifying a synchronization state for a sidelink transmission as taught by Blasco Serrano et al. with the UE as taught by Huang et al. for the purpose of improving sidelink based synchronization mechanisms in a communication network.
Regarding claims 2 and 11, and as applied to claims 1 and 10 above, Huang et al., as modified by Blasco Serrano et al., teach a method and apparatus (Fig.1B @ 104A 
Regarding claims 3 and 12, and as applied to claims 1 and 10 above, Huang et al., as modified by Blasco Serrano et al., teach a method and apparatus (Fig.1B @ 104A and 104B) wherein the UE is out-of-coverage (read as UE out of coverage (Paragraph [0071])) on a sidelink carrier, and in- coverage of a serving cell associated with the BS (read as gNB in coverage (Paragraph [0071])) on a non-sidelink carrier.  (Fig.1A, 1B, and 7; Paragraph(s) [0025] and [0028])
Regarding claims 4 and 13, and as applied to claims 1 and 10 above, Huang et al., as modified by Blasco Serrano et al., teach a method and apparatus (Fig.1B @ 104A and 104B) wherein the UE is in-coverage with a serving cell associated with the BS on a sidelink carrier. (read as “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium known in the art suitable for transmission of data as described herein.” (Fig(s).1A and 7; Paragraph [0029]) For example, “The UE transceiver 162 communicates through the UE antenna 164 with the BS 102 via the wireless communication channel 192 or with other UEs via the wireless communication channel 193. The wireless communication channel 193 can be any wireless channel or other ”(Fig(s).1A and 7; Paragraph [0031]))
Regarding claims 5 and 14, and as applied to claims 4 and 13 above, Huang et al., as modified by Blasco Serrano et al., teach a method and apparatus (Fig.1B @ 104A and 104B) wherein the BS acts as a synchronization reference source for the UE. (read as “Each UE in the sidelink communication may separately obtain a synchronization reference for sidelink transmission from a different synchronization source, e.g., a base station (e.g., an eNB in a LTE communication system and a gNB in NR), or a satellite, or another UE.”(Paragraph [0005]))  
Regarding claims 9 and 18, and as applied to claims 1 and 10 above, Huang et al., as modified by Blasco Serrano et al., teach a method and apparatus (Fig.1B @ 104A and 104B) further comprising: 
prioritizing a sidelink transmission associated with the adjusted sidelink synchronization timing over an uplink transmission colliding with the sidelink transmission when the sidelink transmission has a higher priority than the uplink transmission (read as “when a synchronization reference is needed for transmitting and/or receiving a SL communication signal, a UE 104A when not covered by the BS 102A can determine the synchronization reference according to the priority of the synchronization reference it can obtain.” (Paragraph [0069])); and 




prioritizing the uplink transmission over the sidelink transmission when the sidelink transmission does not have a higher priority than the uplink transmission. (read as determine the synchronization reference according to the priority of the synchronization reference it can obtain.”(Fig.1B; Paragraph(s) [0069]-[0085]))
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2021/0185628 A1), in view of Blasco Serrano et al. (U.S. Patent Application Publication # 2019/0037622 A1), and  Siomina et al. (U.S. Patent Application Publication # 2020/0084642 A1).
Regarding claims 6 and 15, and as applied to claims 1 and 10 above, Huang et al. teach “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium known in the art suitable for transmission of data as described herein.” (Fig(s).1A, 1B, and 7; Paragraph [0029])
Blasco Serrano et al. teach “a technique for controlling a UE according to whether or not a sidelink communication operation is allowed in a coverage area of a base station of a mobile communications network.”(Paragraph [0001])
However, Huang et al. and Blasco Serrano et al. fail to explicitly teach wherein the timing offset includes at least one slot.  
Siomina et al. teach a method wherein the timing offset includes at least one slot. (read as “SSB timing configuration may comprise, e.g., subframe number, radio frame number, slot number, an offset with respect to ” (Paragraph [0226])) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating SSB timing configuration(s) and the function for modifying a synchronization state for a sidelink transmission as taught by Blasco Serrano et al. with the UE as taught by Huang et al. for the purpose of improving sidelink based synchronization mechanisms in a communication network.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2021/0185628 A1), in view of Blasco Serrano et al. (U.S. Patent Application Publication # 2019/0037622 A1), Siomina et al. (U.S. Patent Application Publication # 2020/0084642 A1), and  Zhang et al. (U.S. Patent Application Publication # 2018/0098323 A1).
Regarding claims 7 and 16, and as applied to claims 6 and 15 above, Huang et al. teach “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium known in the art suitable for transmission of data as described herein.” (Fig(s).1A, 1B, and 7; Paragraph [0029])
Blasco Serrano et al. teach “a technique for controlling a UE according to whether or not a sidelink communication operation is ”(Paragraph [0001])
Siomina et al. teach “SSB timing configuration may comprise, e.g., subframe number, radio frame number, slot number, an offset with respect to a reference time, e.g., with respect to SFNO or frame or subframe boundary.” (Paragraph [0226])
However, Huang et al., Blasco Serrano et al., and Siomina et al. fail to explicitly teach wherein the timing offset is indicated by a bitmap.  
Zhang et al. teach a method wherein the timing offset is indicated by a bitmap. (read as “bitmap for configuring the resource pool onto subframes belonging to the set {ti} within this system frame period according to a special bitmap mapping offset Δt of this system frame.”(Paragraph [0025]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a bitmap for configuring a resource pool based on a special bitmapping offset, the function for generating  SSB timing configuration(s), and the function for modifying a synchronization state for a sidelink transmission as taught by Blasco Serrano et al. with the UE as taught by Huang et al. for the purpose of improving sidelink based synchronization mechanisms in a communication network.
Regarding claims 8 and 17, and as applied to claims 7 and 16 above, Huang et al. teach “The BS 102 communicates with the UE 104 via a communication channel 192, which can be any wireless channel or other medium ” (Fig(s).1A, 1B, and 7; Paragraph [0029])
Blasco Serrano et al. teach “a technique for controlling a UE according to whether or not a sidelink communication operation is allowed in a coverage area of a base station of a mobile communications network.”(Paragraph [0001])
Siomina et al. teach “SSB timing configuration may comprise, e.g., subframe number, radio frame number, slot number, an offset with respect to a reference time, e.g., with respect to SFNO or frame or subframe boundary.” (Paragraph [0226])
However, Huang et al., Blasco Serrano et al., and Siomina et al. fail to explicitly teach wherein the bitmap includes two bits.
Zhang et al. teach a method wherein the bitmap includes two bits. (read as length of a bitmap (Paragraph [0103]); For example, “the UE determines specific information about a bitmap for configuring a resource pool according to the pre-configuration or a configuration signaling of the eNB. The specific information of the bitmap comprises the length B of the bitmap and the specific value of each bit in the bitmap.”(Paragraph [0103]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating a bitmap for configuring a resource pool based on a special bitmapping offset, the function for generating  SSB timing configuration(s), and the function for modifying a 
Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
December 3, 2021